Citation Nr: 1814696	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for residuals of a back injury/low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 13, 1975, to July 18, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.  

Despite determinations reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In February 2009, the Board denied service connection for residuals of a back injury.  

2.  Evidence received since the denial of service connection for residuals of a back injury/low back disorder does not relate to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision, which denied service connection for residuals of a back injury/low back disorder, is final.  38 U.S.C. § 7104 (West 2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a back injury/low back disorder has not been received.  38 U.S.C. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

"New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2017).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In a February 2009 decision, the Board denied the Veteran's claim for service connection for residuals of a back injury.  At that time, the Board noted that the Veteran asserted that during basic training in service he incurred a back injury apart from his kidney problem.  

The Board observed that the Veteran testified at a November 2004 hearing that he had low back strain and degenerative disc disease as a result of an injury during service, which was unrelated to his kidney problem.  He described having fallen on a log while on an obstacle course and having injured his back.  He indicated that the doctors initially believed he had a back injury until the scar from his pre-service kidney operation was observed and then a kidney problem was suspected.  The Veteran stated that right after he left the military he sought treatment from a private doctor, who gave him medication and that when his condition worsened he was referred to the Asheville VA Medical Center in 1979.  He stated that a VA neurosurgeon, after running tests, told him that the fall in service caused "a little crack" in his spine, which was causing him the pain. 

The Board observed that prior to service, private medical records dated in December 1970, indicated that the Veteran was referred for evaluation.  He was initially seen in October 1970 complaining of backache.  He gave a history of left kidney surgery in 1962.  He complained that in the past year or two he had had more difficulty after starting to work, with aching beginning in his left kidney area.  Intravenous pyelogram and cystoscopy were performed.  The diagnoses were chronic cystitis and urethritis. 

The Board noted that service treatment medical records showed that, at the time of an entrance examination in February 1975, a scar on the left flank was noted; the genitourinary system and spine were clinically evaluated as normal.  On a Report of Medical History at that time, the Veteran denied having had any urinary problems or recurrent back pain.  During the third week of basic training, the Veteran complained of left-sided pain in the area of old scar tissue.  History included left pyeloplasty (kidney) surgery, eight years previously, and intermittent pain since then with exercise, which was worse now at basic combat training.  The impression was recurrent left flank pain following pyeloplasty.  A Medical Board subsequently found the Veteran unfit for service due to the pre-existing painful cicatrix secondary to the left pyeloplasty, which was found to be not aggravated by service. 

The Board noted that based on this finding, the Veteran was discharged from service in July 1975, which was one month and six days after he entered service.  In a disposition form, dated in July 1975 and signed by the Veteran, regarding the release from active duty, the Veteran acknowledged kidney problems that he had known for approximately eight years prior to his enlistment.  The Board noted that there was no mention of a back injury or problem.

The Board further indicated that after service, there was no medical evidence documenting a back disability until many years later.  Medical records, dated beginning in 1986, received from the Social Security Administration, showed that the Veteran reported that he initially injured his back in October 1985, while lifting steel pipes (tailgate) on a job.  In April 1986, he reported that he had no previous back injuries.  The diagnosis was chronic lumbosacral strain.  In August 1986, it was noted that further tests (CT scan and MRI) demonstrated degenerative disc disease at L5-S1 without evidence of herniation or nerve root compression.  In December 1989, it was noted that the Veteran was well until he hurt his back on the job in August 1985 while lifting a very heavy object. 

The Board also noted that in applications for VA pension benefits, received in January 2000 and January 2001, the Veteran indicated that he had had a back injury in October 1985. 

The Board observed that VA medical records, dated beginning in 2000, showed that the Veteran had had chronic back pain since an accident at work in 1985 when lifting steel.  In December 2001, a neurologist diagnosed the Veteran with chronic low back pain, status post-industrial injury in 1985.  Diffuse EMG abnormalities were also noted.  A July 2004 VA outpatient record indicated that the Veteran received a settlement from his industrial accident and that he had been in receipt of Social Security benefits since 1987.  Private medical records, dated from 2002 to 2004, from R.C., M.D., indicated that the Veteran had a longstanding lower back pain problem. 

The Board also noted that VA outpatient records dated in 2007 and 2008 showed that the Veteran continued to be followed for chronic back pain.  A June 2008 record indicated that his back pain was secondary to an injury at work.

The Board observed that the Veteran asserted that during basic training in service he incurred a back injury apart from his kidney problem.  However, service treatment records did not document by complaint, finding, or history, a back injury or any finding of a back injury.  In fact, there was no medical evidence of a diagnosis of a back disability prior to, during, or for many years after the Veteran's brief period of service in 1975.  The Board indicated that his testimony that a VA doctor in or about 1979 diagnosed a back problem related to an injury many years before in service was not substantiated by the medical records obtained from Asheville VAMC.  It was further noted that while the prior Veterans Law Judge stated at the hearing that the Veteran's testimony appeared "credible", a subsequent search for records to substantiate the Veteran's claims of an injury in service eventually resulting in his current back disability was fruitless.  In short, there was no medical evidence relating the current back disability to service. 

The Board noted that the Veteran's initial claim of a back disability related to service was made in June 2002.  Prior to that time, he had steadfastly maintained, in medical reports considered by the Social Security Administration and in VA pension applications, that he incurred a back injury at work in 1985.  In at least one of those medical records, the Veteran denied any previous back injuries.  The Board also noted that even since he filed his then current claim, certain VA outpatient records had noted chronic back pain since an industrial injury in 1985.  None of the medical records in the file even suggested that the Veteran had complaints or problems with his back prior to his documented back injury at work in 1985.

The Board indicated that although the evidence showed that the Veteran was currently diagnosed with chronic back pain related to degenerative disc disease of the lumbosacral spine, the disability was shown to have initially manifested in 1985, many years after his discharge from service in 1975.  It indicated that the absence of documented complaints for more than 10 years after service weighed against the claim.  The Board further found the Veteran's statements of continuity were not credible in light of the medical evidence on the question of continuity of symptomatology.  For that reason, the preponderance of the evidence was against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board further observed that to the extent that the Veteran related his back disability to an injury incurred during his period of service, although the Veteran was competent to describe such symptoms as back pain, his back disability was not a condition under case law that had been found to be capable of lay observation.  Thus, the determination as to whether the condition was present during active service or was related to an injury or disease of service origin therefore was medical in nature, that was, not capable of lay observation.  The Board noted that where, as here, there were questions of a medical diagnosis, not capable of lay observation and of medical causation, a lay assertion on medical causation was not competent evidence.  As a lay person, the Veteran was not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  For these reasons, the Board rejected the Veteran's statements and testimony as competent evidence to substantiate the claim that his back disability, first documented many years after service, was related to his period of service. 

The Board indicated that as it may consider only independent medical evidence to support its findings on the questions of a medical diagnosis and medical causation, and as there was no favorable medical evidence of a relationship between the current back disability and an injury, disease, or event of service origin, the preponderance of the evidence was against the claim, and the benefit-of-the-doubt standard of proof did not apply.

Evidence added to the record since the final Board decision includes statements and testimony from the Veteran and treatment records showing continuing treatment and diagnoses of low back disorders.   

New and material evidence has not been received to reopen the previously denied claim of service connection for residuals of a back injury/low back disorder.  The testimony from the Veteran is essentially cumulative of testimony given by him that was available for review and noted by the Board in the prior denial.  The Veteran continues to indicate that he injured his back when falling on logs during basic training.  These contentions were noted and addressed at the time of the prior denial.  The Veteran has also testified as to receiving treatment following service from several private physicians, which was again reported and addressed at the time of the prior denial, and he has indicated that the records from these treating physicians are not available.  The Veteran's testimony as to being in receipt of Social Security benefits as a result of his back problems was also addressed at the time of the prior denial, to include records received from the Social Security Administration.  Accordingly, the Veteran's statements and testimony are cumulative or redundant of the evidence of record at the time of the February 2009 decision, and thus do not constitute new and material evidence.   

The newly added treatment records, while noting continuing diagnoses of back disorders, do not demonstrate a nexus for any claimed back disorder and the Veteran's period of service.  

The newly received evidence does not relate to the unestablished element of a nexus between any residuals of a back injury/low back disorder and service.  Absent competent evidence of a nexus, even the evidence of current disability could not substantiate the claim.  The newly added evidence does not bear directly or substantially upon the issue at hand and is duplicative or cumulative in nature.  Accordingly, it is not new and material and the petition to reopen must be denied.



ORDER

New and material evidence not having being received, the petition to reopen the claim of service connection for residuals of a back injury/low back disorder is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


